12-2150-cv
Redman v. New York State Dep’t of Corr. Servs.




                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 15th day of October, two thousand thirteen.

PRESENT: ROBERT D. SACK,
                 REENA RAGGI,
                 CHRISTOPHER F. DRONEY,
                         Circuit Judges.
-----------------------------------------------------------------------
EARLA G. REDMAN,
                                 Plaintiff-Appellant,
                          v.                                              No. 12-2150-cv

NEW YORK STATE DEPARTMENT                                         OF
CORRECTIONAL SERVICES, et al.,
                  Defendants-Appellees,

WILLIAM ROGERS, FORMER DEPUTY
SUPERINTENDENT OF SECURITY AT TACONIC
CORRECTIONAL FACILITY, et al.,
                                 Defendants.*
-----------------------------------------------------------------------

APPEARING FOR APPELLANT:                                  EARLA G. REDMAN, pro se, Jamaica,
                                                          New York.


         *
             The Clerk of Court is directed to amend the official caption as shown above.
APPEARING FOR APPELLEES:                          DAVID LAWRENCE III, Assistant
                                                  Solicitor General, Of Counsel, (Barbara D.
                                                  Underwood, Solicitor General, Michael S.
                                                  Belohlavek, Senior Counsel, on the brief),
                                                  for Eric T. Scheiderman, Attorney General
                                                  of the State of New York, New York,
                                                  New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Vincent L. Briccetti, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on April 30, 2012, is AFFIRMED.

       Pro se plaintiff Earla Redman appeals from the district court’s grant of summary

judgment to the defendants, dismissing her employment complaint brought pursuant to Title

I of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12111, et seq. (“ADA”). We

assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       As an initial matter, the district court properly converted defendants’ motion to

dismiss to a motion for summary judgment. See Fed. R. Civ. P. 12(d). Defendants’ Local

Rule 12.1 statement put Redman on notice that the motion might be converted into one for

summary judgment, included the text of Federal Rule of Civil Procedure 56, advised her of

the nature of summary judgment in plain English, and informed her that her complaint might

be dismissed if she did not respond to the motion by filing her own sworn affidavits and other

papers as required by Rule 56(e). Cf. Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620–21 (2d

Cir. 1999).


                                              2
      An independent review of the record and relevant case law reveals that the district

court properly granted summary judgment in favor of defendants. We have considered all

of Redman’s remaining arguments and find them to be without merit. Accordingly, we

AFFIRM the judgment of the district court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                             3